Citation Nr: 0912926	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  05-06 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for a depressive 
disorder.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Esquire


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1962 to 
February 1964.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

In June 2007, the Board remanded the issue of entitlement to 
service connection for coronary artery disease for the 
issuance of a statement of the case (SOC).  In April 2007, a 
SOC was issued.  Therefore, the Board finds that its remand 
directives have been complied with.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance).

Also in June 2007, the Board denied entitlement to service 
connection for a depressive disorder.  The Veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court), which, pursuant to a Joint Motion 
for Remand, vacated the Board's decision in an April 2008 
Order.  The Court remanded the case for additional 
development in accord with the parties' Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Reasons for Remand: To afford the Veteran due process, to 
verify the February 1982 private medical opinion, to obtain 
AOJ consideration of newly submitted evidence, and to afford 
the Veteran a VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

As was noted above, in June 2007, the Board remanded the 
Veteran's claim for entitlement to service connection for 
coronary artery disease for the issuance of a SOC.  In April 
2007, a SOC was issued, and in June 2007, the Veteran, 
through his attorney, perfected his appeal as to that issue 
by filing a Substantive Appeal (VA Form 9).  However, this 
issue was not recertified to the Board, and the Board 
observes that neither the Veteran nor his attorney has 
submitted any additional evidence or argument as to this 
issue.  In this regard, following the receipt of a timely 
Substantive Appeal, the AOJ must certify the case to the 
Board, which is accomplished by the completion of a 
Certification of Appeal (VA Form 8).  38 C.F.R. § 19.35.  
Although the certification is used for administrative 
purposes and does not serve to either confer or deprive the 
Board of jurisdiction over an issue, when an appeal is 
certified to the Board, the appellant, and his or her 
representative, if any, will be notified in writing of the 
certification and the transfer of the case to the Board, and 
of the time limit for requesting a change in representation, 
for requesting a personal hearing, and for submitting 
additional evidence.  38 C.F.R. § 19.36.  Therefore, to 
ensure compliance with all due process requirements, the 
issue of entitlement to service connection for coronary 
artery disease should be properly certified to the Board, so 
that the Veteran is afforded the opportunity to change his 
representation, request a personal hearing or submit 
additional evidence.  
With regard to the issue of entitlement to service connection 
for a depressive disorder, the Board observes that the 
parties' Joint Motion instructed the Board to provide 
adequate reasons or bases regarding the February 1982 
statement from Dr. T.C., which indicates that the Veteran 
suffered his first episode of depression in 1962 while he was 
in the Air Force.  However, Dr. T.C.'s statement was a bare 
opinion without reference to any clinical findings or any 
rationale as to why he came to this conclusion in 1982.  In 
this regard, his statement differed from his findings in 
treatment notes dated just a year earlier in 1981 at which 
time he noted that the Veteran's "psychiatric difficulties 
began about four years ago."  In addition, the signature on 
the February 1982 letter differs in appearance from Dr. 
T.C.'s signature on 1981 treatment notes, which were already 
of record.  Furthermore, when treatment records from Dr. T.C. 
were received by the Board in July 2004, the February 1982 
letter was not part of the records received at that time.  
Rather, the February 1982 opinion was sent to the RO in 
August 2005 by the Veteran's attorney.  For these reasons, 
the Board concludes that, on remand, the RO should contact 
Dr. T.C. and request that he verify that the February 1982 
letter bears his signature and, if so, that he annotate his 
February 1982 statement with a supporting rationale for this 
opinion to include references to the objective medical 
evidence upon which his opinion is based.  

In addition, the Board observes that in February 2009, the 
Veteran's attorney submitted additional evidence, in the form 
of a January 2009 private opinion.  However, this additional 
evidence was not accompanied by a waiver of AOJ consideration 
of that evidence.  See 38 C.F.R. § 20.1304 (2008).  
Therefore, the Board may not properly consider this evidence 
or issue a decision at this time, and must remand the case to 
allow the AOJ opportunity to review this evidence and 
readjudicate the Veteran's claim.

Finally, the March 2008 Joint Motion stated that after 
reviewing Dr. T.C.'s statement, the Board should consider 
whether the evidence was sufficient to trigger VA's duty to 
assist the Veteran by providing a medical examination.  
38 C.F.R. § 3.159(c)(4).  In this regard, VA is obligated to 
provide a medical examination if the evidence of record (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of a 
disability; and (B) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval 
or air service; but (C) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
38 U.S.C.A. § 5102A(d)(2) (2008).  The Court has held that 
the third prong of section 3.159(c)(4)(i), which requires 
that the evidence of record "indicates" that "the claimed 
disability or symptoms may be associated with the established 
event" is "a low threshold."  McLendon v. Nicholson, 20 
Vet. App. 79 83 (2006).  Therefore, although the Board seeks 
to verify that Dr. T.C. actually authored the February 1982 
statement, the Board finds that, assuming its authenticity 
for the purpose of this remand, this statement, in 
conjunction with the January 2008 private opinion, satisfies 
the "low threshold" established by McLendon, and as such, 
the Veteran should be afforded a VA examination to determine 
the nature and etiology of any depressive disorder that may 
be present.  

Concerning this, the Board notes that the appellant has 
submitted new medical evidence consisting of the results of a 
neuropsychological evaluation conducted in November 2005 by a 
VA examiner and a private psychological evaluation, dated in 
January 2009.  Although the private psychologist diagnosed 
chronic major depression, undifferentiated somatization 
disorder, and anxiety disorder, not otherwise specified, and 
noted that "his problems started while in the [service]" 
and that it was more likely than not that the Veteran had 
somatization disorder while in the service, there are some 
inaccurate statements in this report, including that the 
Veteran was first diagnosed with depression in 1963 when he 
was in service.  However, no diagnosis of depression was 
rendered in service.  Because the private report includes 
some factual inaccuracies based on review of the service 
treatment records, the Board finds that remand for another 
examination and opinion in this case is warranted.  Mariano 
v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, 
because it is not permissible for VA to undertake additional 
development to obtain evidence against an appellant's case, 
VA must provide an adequate statement of reasons or bases for 
its decision to pursue such development where such 
development could be reasonably construed as obtaining 
additional evidence for that purpose.)  



Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should properly certify the 
issue or issues to the Board and notify 
the Veteran of such pursuant to 38 C.F.R. 
§§ 19.35 and 19.36.

2.  All additional evidence submitted by 
the Veteran should be reviewed by the AOJ.

3.  The AMC/RO should contact Dr. T.C., 
whose current address on the internet is 
shown as being in Richardson, Texas, and 
request that he verify that it is indeed 
his signature on the February 1982 
statement submitted to VA in August 2005, 
and, if so, that he annotate his February 
1982 statement with a supporting rationale 
for this opinion to include references to 
the objective medical evidence upon which 
his opinion is based.

4.  Thereafter, the Veteran should be 
afforded an appropriate VA psychiatric 
examination for the purpose of 
ascertaining the nature and extent of any 
acquired psychiatric disorder that may be 
present and obtaining an opinion as to 
whether his acquired psychiatric disorder 
had its onset in service or is otherwise 
etiologically related to his active 
service.  Any and all studies, tests and 
evaluations deemed necessary by the 
examiner should be performed.

After examining the Veteran and the claims 
folder, the examiner should be asked to 
identify the Veteran's current diagnosis, 
as well as render an opinion as to whether 
"it is at least as likely as not" that a 
current psychiatric disorder had its onset 
in service or is otherwise etiologically 
related to a disease or injury shown 
during his active service, as opposed to 
its having had its onset at some other 
time or its being etiologically related to 
some other factor or factors.

In providing the requested opinions, the 
examiner should be advised that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.
5.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




